On Petition for Rehearing
PER CURIAM.
The petition for rehearing in the above matter inaccurately characterizes our discussion of Federal Rule of Civil Procedure 35 as a discovery tool. The position was merely taken that Rule 35 was not intended to exclude all other methods of obtaining an exchange of medical reports. It was concluded that the District Court’s order based on Rule 16 was within its power in this case absent, among other things, “persuasive argumentation by petitioners that good cause was lacking for the exchange,” because the case presented prima facie cause for the exchange. Petitioners now urge that as the reports sought to be discovered were those of plaintiffs’ examining physician, good cause was in fact lacking. There is no basis for their position as there is no indication that the District Court’s order contemplated discovery of anything but the factual and historical material in the reports. We may not deal with a contingency which was not raised before the District Court. The petition for rehearing will be denied.
GANEY and FREEDMAN, Circuit Judges, dissent from the denial of the petition for rehearing.